Citation Nr: 1424122	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  06-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1991 to January 1998.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that in pertinent part denied service connection for bilateral hearing loss; muscle spasm and/or injury, thoracic spine; lower back pain, injury, ruptured intervertebral disc L4-5 or L5-S1, lumbar spine; and a right ankle strain.  The Veteran filed a notice of disagreement in January 2006 and was provided with a statement of the case in May 2006.  The Veteran perfected his appeal with an October 2006 VA Form 9.  

In an April 2013 rating decision, the RO granted service connection for degenerative joint disease, thoracolumbar spine, with left L5 radiculopathy (previously rated as muscle spasm and/or injury, thoracic spine, and lower back pain; injury; ruptured intervertebral disc L4-5 or L5-S1), and right ankle degenerative joint disease (previously rated as right ankle strain).  As such, the issues of entitlement to service connection for these conditions are no longer before the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a March 2014 Travel Board hearing, however, the Veteran failed to report for the hearing.  In April 2014 the Veteran submitted a statement that he missed the hearing due to car trouble and requested that he be scheduled for another Travel Board hearing.  With good cause shown, a remand is necessary to afford the Veteran his requested hearing.  38 C.F.R. § 20.702(d) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



